        Case 4:21-cv-00023-JST Document 55 Filed 07/06/21 Page 1 of 4



 1   BOIES SCHILLER FLEXNER LLP                    MILLSTEIN & ASSOCIATES
     Maxwell V. Pritt (SBN 253155)                 David J. Millstein (CSBN 87878)
 2   mpritt@bsfllp.com                             dmillstein@millstein-law.com
     Antonio L. Ingram II (SBN 300528)             Gerald S. Richelson (CSBN 267705)
 3
     aingram@bsfllp.com                            grichelson@millstein-law.com
 4   44 Montgomery Street, 41st Floor              Owais Bari (CSBN 321954)
     San Francisco, CA 94104                       obari@millstein-law.com
 5   Tel: (415) 293-6800                           100 The Embarcadero, Penthouse
     Fax: (415) 293-6899                           San Francisco, CA 94105
 6                                                 Tel: (415) 348-0348
     Attorneys for Defendants                      Fax: (415) 348-0336
 7   APPLIED UNDERWRITERS, INC.,
 8   STEVEN MENZIES, and ALAN QUASHA               Attorneys for Plaintiff
                                                   RUSTY AREIAS, an Individual, and
 9                                                 MERCURY PUBLIC AFFAIRS, LLC,
                                                   a Delaware corporation transacting business
10                                                 in California, assignees of California
11                                                 Strategies, LLC

12                              UNITED STATES DISTRICT COURT
13
                             NORTHERN DISTRICT OF CALIFORNIA
14

15   RUSTY AREIAS, an individual, and            Case No. 4:21-CV-00023-JST
     MERCURY PUBLIC AFFAIRS, LLC, a
16   Delaware corporation transacting business   JOINT STIPULATION AND
     in California, assignees of California      [PROPOSED] ORDER TO CONTINUE
17                                               CASE MANAGEMENT CONFERENCE
     Strategies, LLC,
18                                               Judge:   Hon. Jon. S. Tigar
                            Plaintiffs,          Ctrm:    6, 2nd Floor
19
                     v.
20
     APPLIED UNDERWRITERS, INC.,
21
     a Nebraska corporation, STEVEN
22   MENZIES, an individual, ALAN QUASHA,
     an individual, and DOES 1-20, inclusive,
23
                            Defendants.
24

25

26

27

28
                                                      CASE NO. 4:21-CV-00023-JST
                  JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE
                             CASE MANAGEMENT CONFERENCE
         Case 4:21-cv-00023-JST Document 55 Filed 07/06/21 Page 2 of 4



 1                                        JOINT STIPULATION
 2          Pursuant to Civil Local Rules 6-2 and 7-12, this joint stipulation is entered into by and

 3   between Plaintiffs Rusty Areias and Mercury Public Affairs, LLC, and Defendants Applied

 4   Underwriters, Inc., Steven Menzies, and Alan Quasha (collectively, the “Parties”).

 5          WHEREAS, the Parties’ initial case management conference is currently set for July 13,

 6   2021, at 2:00 p.m.;

 7          WHEREAS, a conflict has arisen for lead counsel for Defendants on that date and time;

 8          NOW THEREFORE, the Parties hereby stipulate that the case management conference in

 9   this case currently set for July 13, 2021, at 2:00 p.m. shall be continued to August 17, 2021, at

10   2:00 p.m.

11

12   Dated: July 6, 2021                                   Respectfully Submitted,

13

14   BOIES SCHILLER FLEXNER LLP                            MILLSTEIN & ASSOCIATES
15   By: /s/ Maxwell V. Pritt                              By: /s/ Gerald S. Richelson
         Maxwell V. Pritt (SBN 253155)                         David J. Millstein (CSBN 87878)
16       mpritt@bsfllp.com                                     Gerald S. Richelson (CSBN 267705)
         Antonio L. Ingram II (SBN 300528)                     Owais Bari (CSBN 321954)
17
         aingram@bsfllp.com                                    100 The Embarcadero, Penthouse
18       44 Montgomery Street, 41st Floor                      San Francisco, CA 94105
         San Francisco, CA 94104                               Tel: (415) 348-0348
19       Tel: (415) 293-6800                                   Fax: (415) 348-0336
         Fax: (415) 293-6899                                   dmillstein@millstein-law.com
20                                                             grichelson@millstein-law.com
21   Attorneys for Defendants                                  obari@millstein-law.com
     APPLIED UNDERWRITERS, INC.,
22   STEVEN MENZIES, and ALAN QUASHA                       Attorneys for Plaintiff
                                                           RUSTY AREIAS, an Individual, and
23                                                         MERCURY PUBLIC AFFAIRS, LLC,
                                                           a Delaware corporation transacting
24                                                         business in California, assignees of
25                                                         California Strategies, LLC

26

27

28
                                            2         CASE NO. 4:21-CV-00023-JST
                  JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE
                             CASE MANAGEMENT CONFERENCE
         Case 4:21-cv-00023-JST Document 55 Filed 07/06/21 Page 3 of 4



 1                                      FILER’S ATTESTATION
 2          Pursuant to Civil L.R. 5-1(i)(3), I, Maxwell V. Pritt, hereby attest that concurrence in the

 3   filing of this document has been obtained from each of the above signatories.

 4

 5   Dated: July 6, 2021                 /s/ Maxwell V. Pritt
                                        Maxwell V. Pritt
 6                                      Counsel for Defendants
                                        APPLIED UNDERWRITERS, INC.,
 7                                      STEVEN MENZIES, and ALAN QUASHA
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                            3         CASE NO. 4:21-CV-00023-JST
                  JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE
                             CASE MANAGEMENT CONFERENCE
        Case 4:21-cv-00023-JST Document 55 Filed 07/06/21 Page 4 of 4



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA
10

11   RUSTY AREIAS, et al.,                         Case No. 4:21-CV-00023-JST
12                            Plaintiffs,          [PROPOSED] ORDER
13                       v.

14   APPLIED UNDERWRITERS, INC., et al.,
15                            Defendants.
16

17

18          Pursuant to stipulation of the Parties, the Court hereby ORDERS that the case

19   management conference set for July 13, 2021 at 2:00 p.m. is continued to August 17, 2021 at

20   2:00 p.m.

21          IT IS SO ORDERED.

22

23   Dated: ________________                            ____________________________________
                                                        HONORABLE JON S. TIGAR
24                                                      UNITED STATES DISTRICT JUDGE
25

26

27

28
